Citation Nr: 0800947	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  04-31 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 29, 1970 to 
May 9, 1971; September 3, 1985 to June 27, 1986; and February 
1, 1991 to April 22, 1991, with additional service in the 
Army Reserves.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  
The case was remanded for additional development in 
August 2007.


FINDINGS OF FACT

1.  The veteran currently has bilateral hearing loss which 
was neither incurred in nor aggravated by active service.

2.  The veteran currently has tinnitus which was neither 
incurred in nor aggravated by active service.


CONCLUSION OF LAW

1.  The criteria for establishment of service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.385 (2007).

2.  The criteria for establishment of service connection for 
tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a July 2003 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence he has that pertains to the claim.  This information 
was again provided in September 2007, and the veteran was 
asked to provide any evidence in his possession.  That letter 
also advised the veteran how disability evaluations and 
effective dates are assigned, and the type evidence which 
impacts those determinations.  The case was last adjudicated 
in November 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
treatment records, VA examination reports and medical 
records, and private medical records.

The Board notes that the RO has been unable to obtain a copy 
of the veteran's active duty entrance physical examination 
report.  The RO submitted a records request to The 
Beneficiary Identification Records Locator Subsystem (BIRLS) 
in June 2003.  No records were available.  In July 2003 the 
RO submitted a records request to the Army Reserves Hospital 
in Utica, New York.  No records were available.  In July and 
November 2003, the RO requested the veteran's service records 
from the National Personnel Records Center and the Marine 
Corps Records Personnel Records Center.  The RO was informed 
through official channels that the records were not 
available.  In September 2007, the RO determined that further 
efforts to obtain the entrance physical examination reports 
from 1970 would be futile, informed the veteran that they 
were unable to obtain these records, and asked the veteran to 
submit any information in his possession.  In a November 2007 
correspondence, the veteran indicated that he had no other 
relevant information or evidence to submit to substantiate 
his claim.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the veteran.  As such, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claims 
for hearing loss and tinnitus, any question as to an 
appropriate disability rating or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and sensorineural hearing 
loss becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

For purposes of aggravation of a preexisting injury, such 
aggravation will be said to have occurred where there is an 
increase of disability during active military, naval or air 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Paulson v. Brown, 7 
Vet. App. 466, 468 (1995).  Clear and unmistakable evidence 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during wartime service.  Aggravation may not be conceded, 
however, where the disability underwent no increase in 
severity during service.  38 C.F.R. § 3.306(b).  See Falzone 
v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  In 
addition, temporary flare-ups, even in service, will not be 
considered sufficient to establish an increase in severity 
unless the underlying condition, as contrasted to the 
symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 
295 (1991), Browder v. Brown, 5 Vet. App. 268, 271 (1993).  
See also Daniels v. Gober, 10 Vet. App. 474, 479 (1997).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007).

With regard to hearing loss, 38 C.F.R. § 3.385 defines what 
constitutes the current existence of a hearing loss 
disability.  For service connection, it is not required that 
a hearing loss disability by the standards of 38 C.F.R. § 
3.385 be demonstrated during service, although a hearing loss 
disability by such standards must be currently present, and 
service connection is possible if a current hearing loss 
disability can be adequately linked to service.  Ledford v. 
Derwinski, 3 Vet. App. 87 (1992).  The threshold for normal 
hearing is from zero to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993)

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Bilateral Hearing Loss

In this case, the veteran's DD Form 214 reflects that his 
primary military occupational specialty was that of a medical 
corpsman.

The veteran contends that his hearing loss and tinnitus 
result from his sleeping too close to generators while in 
service with field medical hospitals.

Service medical records from February 1971 noted the veteran 
reporting decreased hearing in his left ear when he was 
suffering from an ear infection.  A copy of an April 1971 
separation examination submitted by the veteran notes 
puretone thresholds of 30 decibels in the right ear and 25 
decibels in the left ear at 4000 Hertz.  A subsequent reserve 
examination in July 1975 noted hearing within normal limits 
in the right ear, and a puretone threshold of 25 decibels at 
500 and 1000 Hertz in the left ear.  A September 1979 reserve 
examination noted puretone thresholds of 30 decibels at 4000 
Hertz in the right ear and 3000 Hertz in the left ear, as 
well as a puretone threshold of 35 decibels at 4000 Hertz in 
the left ear.

A private medical record from March 1985 indicated that the 
veteran experienced a sudden loss of 50 percent of his 
hearing in his right ear the previous December.  He reported 
muffled sound in his right ear and no problems with his left 
ear.  The examiner noted that the veteran worked in a 
manufacturing plant where lots of motors would run.  Later in 
March 1985, a private doctor opined that the veteran's right 
ear hearing loss was secondary to otosclerosis, and the 
veteran underwent a stapedectomy.

Prior to returning to active duty, a military audiogram from 
July 1985 revealed that the hearing threshold levels in 
decibels in the right ear were 25, 25, 20, 40, and 45, at 
500, 1000, 2000, 3000, and 4000 Hertz, respectively.  The 
hearing threshold levels in decibels in the left ear were 15, 
15, 30, 35, and 35, at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively.

In January 1986 a private medical record stated that the 
veteran had reported slightly decreased hearing in his right 
ear.

A reserve military audiogram from September 1989 revealed 
that the hearing threshold levels in decibels in the right 
ear were 30, 25, 30, 45, and 45, at 500, 1000, 2000, 3000, 
and 4000 Hertz, respectively.  The hearing threshold levels 
in decibels in the left ear were 25, 25 40, 40, and 45, at 
500, 1000, 2000, 3000, and 4000 Hertz, respectively.

At separation from another period of active duty, a military 
audiogram from March 1991 revealed that the hearing threshold 
levels in decibels in the right ear were 30, 20, 25, 45, and 
50, at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  
The hearing threshold levels in decibels in the left ear were 
15, 15, 35, 40, and 45, at 500, 1000, 2000, 3000, and 4000 
Hertz, respectively.

On VA audiometry examination in October 2007, the examiner 
observed that the veteran had worked as a supervisor in a 
manufacturing plant and moved in and out of high noise areas.  
The veteran denied experiencing any recreational noise.  
Hearing threshold levels in decibels in the right ear were 
35, 40, 40, 70, and 70, at 500, 1000, 2000, 3000, and 4000 
Hertz, respectively.  The hearing threshold levels in 
decibels in the left ear were 25, 25, 50, 50, and 60, at 500, 
1000, 2000, 3000, and 4000 Hertz, respectively.  The Maryland 
CNC word list was 100 percent in the right ear and 96 percent 
in the left ear.  The examiner opined that it was not at 
least as likely as not that the veteran's bilateral hearing 
loss was related to noise exposure in the service.  The 
examiner observed that the high-frequency sensoneural hearing 
loss in the veteran's left ear appeared to have occurred at 
the time the veteran was working for SCI in production 
control.  It was noted that the medical diagnosis of 
otosclerosis was made before the veteran was activated in 
1985, and no change occurred around the time of active duty.

The only evidence supporting the veteran's claim consists of 
his statements.  In contrast, the Board emphasizes that 
following the November 2007 VA examination, the examiner 
noted that she had reviewed the claims folder.  She commented 
that at the end of the veteran's first period of active 
service, he had normal hearing except for a 30 decibel loss 
in the right ear at 4000 Hertz.  The Board notes that 
thereafter, hearing in the right ear was within normal 
limits, with a puretone threshold of 15 decibels at 4000 
Hertz.  

In addition, the examiner observed that the veteran was 
diagnosed with otosclerosis and had a stapedectomy before his 
second period of active duty service.  Comparing audiograms 
from July 1985, January 1986, and February 1986, the examiner 
reported that there were no significant changes.  
Accordingly, the Board finds that it cannot be concluded that 
the preexisting hearing loss increased in severity during his 
second period of active duty service.  The examiner also 
noted that the March 1991 audiogram was similar to the 
September 1989 audiogram.  Accordingly, the Board finds that 
it cannot be concluded that the preexisting hearing loss 
increased in severity during the third period of active duty 
service.  

The Board concludes that the medical findings are of greater 
probative value than the veteran's allegations regarding his 
hearing loss.  Since the veteran is not a medical expert, he 
is not competent to express an authoritative opinion 
regarding either his medical condition or any questions 
regarding medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The Board finds, therefore, that the 
preponderance of the evidence is against the claim for 
service connection for bilateral hearing loss.



Tinnitus

Service medical records from February 1971 noted the veteran 
reporting tinnitus in his left ear when he was suffering from 
an ear infection.  A private medical record from March 1985 
indicated that the veteran experienced tinnitus and muffled 
sound in his right ear and no problems with his left ear.  In 
January 1986 a private medical record stated that the veteran 
had reported tinnitus in his right ear.

On VA audiometry examination in October 2007, the examiner 
observed that the veteran had worked as a supervisor in a 
manufacturing plant and moved in and out of high noise areas.  
The veteran denied experiencing any recreational noise, but 
he stated that he experienced a constant, buzzing, loud 
tinnitus in both ears for many years.  After interviewing the 
veteran and reviewing the claims file, the examiner opined 
that it was not at least as likely as not that the tinnitus 
in the veteran's left ear was related to the noise exposure 
in the service but to aging.  It was noted that the veteran 
had not reported tinnitus in his left ear after 1971.  The 
examiner also opined that it was not at least as likely as 
not that the tinnitus in the veteran's right ear was related 
to a service activity but to the pathology described as 
otosclerosis.

The only evidence supporting the veteran's claim consists of 
his statements.  In contrast, the Board emphasizes that 
following the November 2007 VA examination, the examiner 
noted that she had reviewed the claims folder.  She 
thoroughly interviewed the veteran.  She provided adequate 
reasoning and bases for her opinion, and she opined that it 
was not at least as likely as not that the veteran's tinnitus 
was related to his active duty service.

The Board concludes that the medical findings are of greater 
probative value than the veteran's allegations regarding his 
tinnitus.  Since the veteran is not a medical expert, he is 
not competent to express an authoritative opinion regarding 
either his medical condition or any questions regarding 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Board finds, therefore, that the 
preponderance of the evidence is against the claim for 
service connection for tinnitus.




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


